Citation Nr: 1400432	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine, status post fusion C5/6 (cervical spine disability).

2.  Entitlement to an initial rating for right upper extremity radiculopathy, rated 10 percent disabling prior to May 30, 2012, and 20 percent disabling from that date.  

3.  Entitlement to an initial rating for left upper extremity radiculopathy, rated 10 percent disabling prior to May 30, 2012, and 20 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran served on active duty from November 1988 to December 1991.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the RO issued a rating decision granting an increased initial evaluation for scar, status post cervical spine laminectomy and foraminotomy, and assigned a 30 percent disability rating effective February 13, 2004.  The Veteran has not filed a notice of disagreement contesting the increased initial evaluation for scar, status post cervical spine laminectomy and foraminotomy.  Further, in Locklear v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.   As such, the Board concludes that the scar rating was separately adjudicated and not perfected for appellate review.


FINDINGS OF FACT

1.  Throughtout the appeal, even considering the Veteran's pain and corresponding functional loss, his cervical spine disability was not manifested by forward flexion limited to 15 degrees but not greater than 30 degrees or a combined range of motion of the cervical spine not greater than 170 degrees; without evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or contour.  

2.  Throughout the appeal, the Veteran's cervical spine disability was not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

3.  Since February 13, 2004, the Veteran's cervical spine disability has been productive of neurologic impairment of the right upper extremity that results in disability analogous to mild incomplete paralysis of the lower radicular group of nerves.

4.  Since February 13, 2004, the Veteran's cervical spine disability has been productive of neurologic impairment of the left upper extremity that results in disability analogous to mild incomplete paralysis of the lower radicular group of nerves.


CONCLUSIONS OF LAW

1.  Effective February 13, 2004, the criteria for a rating in excess of 10 percent for a cervical spine disability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

2.  Effective February 13, 2004, the criteria for a separate 20 percent rating, and no more, for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.123, 4.124, 4.124a; DC 8512 (2013).

3.  Effective February 13, 2004, the criteria for a separate 20 percent rating, and no more, for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.123, 4.124, 4.124a; DC 8512 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to VA's duty to notify, the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

As to VA's duty to assist, the record contains records of medical treatment received from VA treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the claims.  In this regard, the VA examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The VA examiners recorded the Veteran's history and complaints, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review, and the examiners offered the necessary findings.  The VA examination reports are sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran requested new examinations in June 2012, he has not reported that the disabilities on appeal have worsened since the most recent VA examination in May 2012.  As such, a remand is not required solely due to the passage of time since the May 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument and the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

An April 2011 rating action granted service connection for cervical spine disability, assigning a 10 percent disability evaluation effective February 13, 2004 under DC 5243.  The April 2011 rating action granted service connection for radicular neuropathy of the left and right arms, assigning 10 percent disability evaluations for each arm, effective February 13, 2004 under DC 8515.  The radiculopathy of the left and right arms are currently assigned 20 percent disability evaluations, effective May 30, 2012, under DC 8710.  

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a,  The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etcetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the Court has noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

VA treatment records dated on January 7, 2005 reflect that the Veteran reported left arm pain, and left hand numbness and weakness.  Power was normal in both upper extremities and intact sensation was preferred on the left upper extremity. 

The Veteran underwent a VA examination in August 2008.  He reported pain and numbness in both arms, which was chronic, gradual, and intermittent with remissions.  He denied history of hospitalization or surgery.  

Upon physical examination, there was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  There were no abnormal findings in the muscles tested on electromyography.  Motor conduction velocity was normal in the right ulnar, right median, and left median nerves.  Distal motor and sensory latencies were normal in the right ulnar nerve and slightly prolonged in the right and left median nerves.  Electroneuromyography was consistent with mild, bilateral carpal tunnel syndrome.  The examiner noted that there were no significant effects on occupation, and there were no effects on usual daily activities.  The examiner noted that it appears that the Veteran has radiculopathy symptoms in the upper extremities.  The examiner stated that sensation appeared to be intact in both upper extremities with light touch, pinprick, and monofilament testing.  The examiner noted that there was only a very small area about the wrists which seemed to have a slight decrease in sensation with pinprick testing, otherwise, sensation was intact.  Reflexes were intact and the Veteran had good muscle strength in both upper extremities.  No muscle wasting or muscle loss was noted.  No specific joints were involved.  

The Veteran underwent another VA examination in March 2009.  The Veteran summarized all hospitalizations as a 1999 neck surgery.  He reported numbness in both arms.  

Upon physical examination, left and right biceps, triceps, and brachioradialis reflexes were normal.  There was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements, or function of any joint affected by the nerve disorder.  Gait and balance was normal.  There was mild loss of sensation in both upper extremities with pinprick and monofilament testing.  No muscle wasting or muscle loss was noted.  The examiner diagnosed bilateral carpal tunnel syndrome, with upper extremity numbness.  There was no nerve dysfunction.  There were no significant effects on occupation, and no effects on usual daily activities.  The Veteran denied any functional impairment with occupational or daily activities.  The examiner stated that examination only found a mild decrease in sensation with light touch pinprick, and monofilament testing noted about both upper extremities. 

The Veteran underwent another VA examination in April 2011.  The Veteran reported daily numbness in the upper extremities, affecting the whole hand and sometimes the entire forearm.  He stated that he had severe, weekly flare-ups of the cervical spine, lasting for hours.  The extent of additional limitation of motion or other functional impairment during flare-ups was that the Veteran had to cease the activity.  He denied a history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  He reported a history of numbness and paresthesias.  He denied a history of fatigue, decreased motion, weakness, and spasm.  He reported a history of stiffness.  He reported lower cervical spine pain was burning, mild, constant, and daily.  He reported that the pain radiated to the bilateral suprascapular areas, and described it as deep aching.  He denied incapacitating episodes of spine disease.  He denied limitation on walking.  

Upon physical examination, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or cervical spine ankylosis.  There was no atrophy, pain with motion, or weakness.  There was left and right side tenderness.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was zero to 45 degrees, extension was zero to 15 degrees, left lateral flexion was zero to 40 degrees, left lateral rotation was zero to 74 degrees, right lateral flexion was zero to 40 degrees, and right lateral rotation was zero to 72 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Left and right biceps, triceps, and brachioradialis reflexes were normal.  Right and left upper radial, median, and ulnar nerves had normal vibration, position sense, and pain or pinprick; light touch was decreased, and there were dysestheias characterized as pins and needles.  The examiner diagnosed radicular neuropathy of the upper extremities secondary to degenerative disc disease of the cervical spine.  The examiner stated that the effect on usual occupation was that the Veteran dropped things and was assigned different duties.  The effects on occupational activities were decreased manual dexterity; problems with lifting and carrying; and decreased strength in the upper extremities.  The disability had severe effects on sports, exercise, and chores, and moderate effects on shopping, recreation, and travel.  

The Veteran underwent another VA examination on May 30, 2012.  He reported some posterior neck stiffness and pain, as well as daily radiculopathy with some feeling in the bilateral arms and hands.  He stated that the symptoms were described as a low-like symptom of numbness in both hands and fingers that was relieved with movement and caused by relaxing.  He reported taking over-the-counter ibuprofen on a daily basis for relief of stiffness.  He stated that he was working and had no time off work in the previous 12 months.  He denied flare-ups that impacted the function of the cervical spine.  

Upon physical examination, flexion was to 45 degrees or greater, with objective evidence of painful motion beginning at 45 degrees or greater.  Extension was to 45 degrees or greater, with objective evidence of painful motion beginning at 45 degrees or greater.  Right and left lateral flexion were to 45 degrees or greater, with objective evidence of painful motion at 35 degrees.  Right and left lateral rotation were to 65 degrees, with objective evidence of painful motion at 65 degrees.  The examiner diagnosed cervical spine degenerative disc disease with bilateral upper extremity radiculopathy.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion and extension were to 45 degrees or greater, right and left lateral flexion were to 35 degrees, and right and left lateral rotation were to 65 degrees.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive-use testing.  The functional loss and/or functional impairment of the cervical spine was less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  The Veteran did not have guarding or muscle spasm of the cervical spine.  Left and right biceps, triceps and brachioradialis reflexes were normal.  Right and left shoulder area and inner/outer forearm sensory examinations were normal.  There was decreased sensation in the right and left hand/fingers.  There was no right or left upper extremity constant pain, intermittent pain, or paresthesias and/or dysesthesias.  There was mild right and left upper extremity numbness.  The Veteran had no other signs or symptoms of radiculopathy.  The nerve roots involved were the C5/C6 nerve roots.  The examiner found mild left and right side radiculopathy.  The Veteran did not have any other neurologic abnormalities related to a cervical spine condition.  The Veteran had IVDS of the cervical spine.  He had no incapacitating episodes over the past 12 months due to IVDS.  The Veteran's cervical spine condition did not impact his ability to work.  The examiner noted that the Veteran had taken no time off in the past 12 months secondary to any problems associated with his cervical spine or bilateral radiculopathy.  

An evaluation in excess of 10 percent is not warranted as the preponderance of the evidence is against a higher rating.  The evidence does not reflect forward flexion of the cervical spine limited to 15 degrees but not greater than 30 degrees, or a combined range of motion of the cervical spine not greater than 170 degrees, even after consideration of pain, weakness and other symptoms described in DeLuca.  Moreover, the evidence does not reflect muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, in April 2011, there was no muscle spasm or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, and flexion was to 45 degrees, extension was to 15 degrees, left lateral flexion was to 40 degrees, left lateral rotation was to 74 degrees, right lateral flexion was to 40 degrees, and right lateral rotation was to 72 degrees.  Additionally, in May 2012, flexion was to 45 degrees or greater, with objective evidence of painful motion beginning at 45 degrees or greater; extension was to 45 degrees or greater, with objective evidence of painful motion beginning at 45 degrees or greater; right and left lateral flexion were to 45 degrees or greater, with objective evidence of painful motion at 35 degrees; and right and left lateral rotation were to 65 degrees, with objective evidence of painful motion at 65 degrees.  Moreover, the evidence does not show that there was ankylosis of the cervical spine.  For example, in April 2011, there was no cervical spine ankylosis.  

Additionally, in May 2012, the functional loss and/or functional impairment of the cervical spine was less movement than normal and pain on movement.  Thus, the Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Here, given that the April 2011 VA examiner found that the cervical spine disability had severe effects on sports, exercise, and chores, but only moderate effects on shopping, recreation, and travel, and the Veteran's overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent based on limitation of motion.  In light of the above, the evidence is insufficient to warrant an evaluation in excess of 10 percent.  

Intervertebral Disc Disease

The Veteran's back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician, so a higher rating under Diagnostic Code 5243 is not warranted.  For example, the May 2012 VA examiner noted that the Veteran had no incapacitating episodes over the past 12 months due to IVDS.  

Associated Neurologic Abnormality

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

The Board notes that the Veteran's radiculopathy of the right and left upper extremities is currently rated under DC 8710.  However, the Board finds that given the nature and location of the adverse symptomatology, the Veteran's radiculopathy should be rated under DC 8512.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Diagnostic Code 8510 provides that mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals) is rated as 20 percent disabling.  Moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Diagnostic Code 8710 provides a rating for neuralgia of the upper radicular group (fifth and sixth cervicals).  Diagnostic Code 8512 provides that mild incomplete paralysis of the lower radicular group is rated 20 percent disabling.  Moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Although the Veteran only reported left arm pain, and left hand numbness and weakness in January 2005, he reported pain and numbness in both arms in August 2008.  Resolving all doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to separate 20 percent ratings, and no more, under Diagnostic Code 8512, for radiculopathy of the left and right upper extremities for the entire period on appeal.  In light of the lay and medical evidence, however, the Board finds that at no point during the appeal has the Veteran's right or left upper extremity radiculopathy more closely approximated moderate impairment.  For example, as noted above, the May 2012 VA examiner found mild left and right side radiculopathy.  As such, the preponderance of the evidence is against a finding that the Veteran's right and left upper extremity radiculopathy warranted an evaluation in excess of 20 percent at any point during the appeal.

Other Potentially Associated Objective Neurologic Abnormalities

The preponderance of the competent evidence does not reflect any other objective neurologic abnormalities associated with the cervical spine disability, so as to warrant a separate evaluation on that account, and indeed, the Veteran does not report otherwise.  As such, a separate rating for neurologic impairment other than for his right and left upper extremities is not warranted.

Extraschedular Consideration & TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's cervical spine and radiculopathy claims because they take into account his pain and corresponding functional impairment due to pain and functional loss as well as neurologic impairment related to pain, numbness and loss of sensation in his upper extremities.  The Veteran has not reported unusual or exceptional features associated with his cervical spine and radiculopathy disabilities and the discrete manifestations of the cervical spine and radiculopathy disabilities, i.e., limitation of motion of the cervical spine and numbness of the upper extremities, are contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the disabilities, and referral for consideration of extraschedular rating is not warranted.  

Finally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected cervical spine disability and radiculopathy of the upper extremities.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue before the Board.


ORDER

A disability rating in excess of 10 percent for the cervical spine disability is denied.

Effective February 13, 2004, a 20 percent evaluation for radiculopathy of the right upper extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Effective February 13, 2004, a 20 percent evaluation for radiculopathy of the left upper extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


